On Rehearing.
MONROE, J.
The judgment appealed from reads, in part: “That said plaintiff have and recover judgment against the said defendant in the sum of two thousand and six and 2C/ioo ($2,406.25) dollars, with eight per cent, per annum interest on the sum of two thousand and thirty-one and 07/ioo dollars, and five per cent, per annum interest on the remainder thereof,” etc. There is an evident ■clerical error, which defendant, by answer to the appeal, has asked to have corrected, but which was overlooked in the opinion and decree heretofore handed down, and will now be corrected. It is therefore ordered and ■decreed that the judgment heretofore rendered by this court, as also the judgment appealed from, be amended by increasing the principal amount awarded plaintiff from two thousand and six dollars and twenty-five cents (as expressed in words in said last-mentioned judgment) to $2,406.25 (as therein expressed in figures), and, as thus amended, that said judgments be affirmed. It is further adjudged and decreed that the rehearing applied for on behalf of defendant be denied.